November 3, 2011




                                  JUDGMENT

                     The Fourteenth Court of Appeals
              DIAMOND OFFSHORE (BERMUDA), LTD., Appellant

NO. 14-10-01061-CV                     V.

 SUZANNE ELIZABETH HAAKSMAN AS BENEFICIARY OF ROBERT DUNCAN
       BURN QUINN, AND THOMAS JOSEPH MCCARTNEY, Appellees
                              ____________________
     This cause, an appeal from the judgment in favor of appellees, Suzanne Elisabeth
Haaksman as Beneficiary of Robert Burn Quinn, and Thomas Joseph McCartney, signed
September 22, 2010, was heard on the transcript of the record. We have inspected the
record and find error. We therefore order the judgment of the court below REVERSED
and RENDER judgment that the Dutch judgments not be recognized.

      We order appellees, Suzanne Elisabeth Haaksman as Beneficiary of Robert
Duncan Burn Quinn, and Thomas Joseph McCartney, jointly and severally, to pay all
costs incurred in this appeal.   We further order this decision certified below for
observance.